DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims. 
Claim Interpretation
	All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 6-9, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (KR 10-0813282) in view of Vogt (US 2013/0019503), Pereira (WO2010/085163), Giblin (US 6438964), and Dakhill (US 2016/0051006).
	In regard to claim 1, Paek teaches a footwear product (100, see all figures, whole disclosure) with an integrated active temperature control system, the footwear product comprising: 
an upper (110); 
a sole (including identified parts below) comprising an insole (140, 172) comprising one thermo-conductive insert or plug (172); 
a midsole (at least part of sole between 140 and bottom part of 150 and including passage 154; hereafter referred to as “140-150” for simplicity) disposed between the insole (140) and an outsole (150); wherein the midsole (140-150) comprises a cooling element (174); and 
a single heat sink (176) is disposed in the midsole (140-150);
an open air system (at least passage 154 associated with fan 162, hereafter passage 154 for simplicity) defined by the sole (see that the sole defines the passage identified), wherein the open air system (passage 154) is in fluid communication with the single heat sink (176) and an airflow (through passage 154) in the open air system (passage 154) across the single heat sink (176) moves heat away from the single heat sink (176; page 4 “heat is also emitted through the heat sink 176 and is discharged to the outside through the passage 154”) and outside (see “outside” in previous quotation) of the footwear product (100).  

	However, the teachings of Paek that the cooling means (170) is powered by the battery (120)(pages 4-5) suggest the cooling means (170) is a thermoelectric cooling device and additionally thermoelectric cooling devices are well known in the prior art as explained in detail below.
Vogt teaches employing a plurality of thermo-electric cooling elements (340a, 340b - para. 47, 41) to provide cooling to multiple locations on a foot; the thermo-electric cooling elements (340a, 340b) each having an active solid-state electrical device (para. 42, 43) that operates on the Peltier effect (para. 42-43); and Vogt teaches a single heat sink (342, para. 47 - “heat sink”) directly contacting the plurality of the thermo-electric cooling elements (340a, 340b) (para. 46-47).  
Further, Pereira teaches a footwear product (page 1, para. 1) having a plurality (see figure 1) of thermo-electric cooling elements (3; page 8 - “thermoelectric modules”) and a singular heat sink (1, page 8 - “heat conducting layers”); the singular heat sink (1) formed from one or more metal components (page 10 - see “metallic films”).  
Additionally, Giblin teaches it is well known to provide thermal-conductive foam components for heat sinks (column 5, line 50 - column 6, line 1-17) for the purpose of providing high performing conductive material that is lightweight.

Paek, as modified, teaches most of the limitations but does not appear to explicitly teach that the open air system creates the airflow from a loading and unloading of the sole during gait.  
However, Dakhil explicitly teaches footwear (100) that has a power generating footwear structure (300) that provides power from a loading and unloading of the sole during walking (para. 25, 26); such power would obviously be advantageous to aide in powering the fan (162) of Paek.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Paek with the power generating structure of Dakhil for the purpose of obtaining power from walking in the footwear to aide powering the fan in the creation of airflow across the heat sink (176) so as to increase the capability of the system to provide cooling.

In regard to claim 7, Paek, as modified, teaches that the power source (120; and Vogt - para. 60) comprises rechargeable batteries (page 4, para. 1, page 5, para. 1; also Vogt - para. 60) that may be recharged when not in use (page 6; the disclosed batteries in Vogt are fully capable of the functional use).
In regard to claim 8, Paek teaches a control system to control an amount of heat being removed from the footwear product (page 5). Note that Vogt also teaches a control system to control an amount of heat being removed from the footwear product (para. 65, 64) and would be obvious modify Paek therewith to improve the controllability of the system of Paek if it were determined that the control system of Paek was somehow not sufficient for any imagined reason.
In regard to claim 9, Paek, as modified, teaches that the plurality of thermo-conductive inserts (172 pluralized by the above modification) also provides cushioning to control pressure and/or shear and is disposed in a portion of the insole contacting an area of a plantar surface of a foot disposed in the footwear product.  
In regard to claims 14-17, Paek teaches most of the claim limitations, but does not explicitly teach temperature and/or pressure sensor(s) associated with each of the plurality of thermo-conductive inserts and not all of the control limitations of claims 15-17.  However, Vogt clearly teaches temperature sensors (122, para. 24, 48) and pressure sensors (para. 56, 57) and teaches that the sensors should be provided to determine the conditions at the foot (para. 53) and at the location of cooling (para. 48); a .

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (KR 10-0813282) in view of Vogt (US 2013/0019503), Dakhill (US 2016/0051006), Pereira (WO2010/085163), Giblin (US 6438964), and Bailey (US 7204041).
	Paek, as modified, teaches most of the claim limitations, but does not teach that the inserts or plugs are made of gel.  However, Bailey teaches that it is routine and ordinary to form insole material from gel (column 14, line 45-50).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the plug of Paek from gel as taught by Bailey for the purpose of providing a comfortable insole.  Note also that Bailey is suggestive of the recited polymer foams as well.
s 1, 6-9, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (KR 10-0813282) in view of Vogt (US 2013/0019503), Pereira (WO2010/085163), Giblin (US 6438964), and Chen (US 5367788).
	In regard to claim 1, Paek teaches a footwear product (100, see all figures, whole disclosure) with an integrated active temperature control system, the footwear product comprising: 
an upper (110); 
a sole (including identified parts below) comprising an insole (140, 172) comprising one thermo-conductive insert or plug (172); 
a midsole (at least part of sole between 140 and bottom part of 150 and including passage 154; hereafter referred to as “140-150” for simplicity) disposed between the insole (140) and an outsole (150); wherein the midsole (140-150) comprises a cooling element (174); and 
a single heat sink (176) is disposed in the midsole (140-150);
an open air system (at least passage 154 associated with fan 162, hereafter passage 154 for simplicity) defined by the sole (see that the sole defines the passage identified), wherein the open air system (passage 154) is in fluid communication with the single heat sink (176) and an airflow (through passage 154) in the open air system (passage 154) across the single heat sink (176) moves heat away from the single heat sink (176; page 4 “heat is also emitted through the heat sink 176 and is discharged to the outside through the passage 154”) and outside (see “outside” in previous quotation) of the footwear product (100).  

	However, the teachings of Paek that the cooling means (170) is powered by the battery (120)(pages 4-5) suggest the cooling means (170) is a thermoelectric cooling device and additionally thermoelectric cooling devices are well known in the prior art as explained in detail below.
Vogt teaches employing a plurality of thermo-electric cooling elements (340a, 340b - para. 47, 41) to provide cooling to multiple locations on a foot; the thermo-electric cooling elements (340a, 340b) each having an active solid-state electrical device (para. 42, 43) that operates on the Peltier effect (para. 42-43); and Vogt teaches a single heat sink (342, para. 47 - “heat sink”) directly contacting the plurality of the thermo-electric cooling elements (340a, 340b) (para. 46-47).  
Further, Pereira teaches a footwear product (page 1, para. 1) having a plurality (see figure 1) of thermo-electric cooling elements (3; page 8 - “thermoelectric modules”) and a singular heat sink (1, page 8 - “heat conducting layers”); the singular heat sink (1) formed from one or more metal components (page 10 - see “metallic films”).  
Additionally, Giblin teaches it is well known to provide thermal-conductive foam components for heat sinks (column 5, line 50 - column 6, line 1-17) for the purpose of providing high performing conductive material that is lightweight.

Paek, as modified, teaches most of the limitations but does not appear to explicitly teach that the open air system creates the airflow from a loading and unloading of the sole during gait.  
However, Chen explicitly teaches footwear (shoe - column 2, line 36) that has a power generating footwear structure (20) that provides power from a loading and unloading of the sole during walking (column 2, line 67- column 3, line 5) to a thermoelectric unit (30) and also generates an airflow (column 3, line 1-5 “generator 20 produces hot air due to motion of the electric generator 20”).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Paek with the power generating teachings of Chen for the purpose of providing both airflow and power generation from walking in the shoe.


In regard to claim 7, Paek, as modified, teaches that the power source (120; and Vogt - para. 60) comprises rechargeable batteries (page 4, para. 1, page 5, para. 1; also Vogt - para. 60) that may be recharged when not in use (page 6; the disclosed batteries in Vogt are fully capable of the functional use).
In regard to claim 8, Paek teaches a control system to control an amount of heat being removed from the footwear product (page 5). Note that Vogt also teaches a control system to control an amount of heat being removed from the footwear product (para. 65, 64) and would be obvious modify Paek therewith to improve the controllability of the system of Paek if it were determined that the control system of Paek was somehow not sufficient for any imagined reason.
In regard to claim 9, Paek, as modified, teaches that the plurality of thermo-conductive inserts (172 pluralized by the above modification) also provides cushioning to control pressure and/or shear and is disposed in a portion of the insole contacting an area of a plantar surface of a foot disposed in the footwear product.  
In regard to claims 14-17, Paek teaches most of the claim limitations, but does not explicitly teach temperature and/or pressure sensor(s) associated with each of the plurality of thermo-conductive inserts and not all of the control limitations of claims 15-17.  However, Vogt clearly teaches temperature sensors (122, para. 24, 48) and pressure sensors (para. 56, 57) and teaches that the sensors should be provided to determine the conditions at the foot (para. 53) and at the location of cooling (para. 48); a .

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (KR 10-0813282) in view of Vogt (US 2013/0019503), Chen (US 5367788), Pereira (WO2010/085163), Giblin (US 6438964), and Bailey (US 7204041).
	Paek, as modified, teaches most of the claim limitations, but does not teach that the inserts or plugs are made of gel.  However, Bailey teaches that it is routine and ordinary to form insole material from gel (column 14, line 45-50).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the plug of Paek from gel as taught by Bailey for the purpose of providing a comfortable insole.  Note also that Bailey is suggestive of the recited polymer foams as well.
Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but are not persuasive in view of the detailed grounds for rejections above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
November 29, 2021